ORDER

PER CURIAM.
Defendant appeals the judgment of conviction in this court-tried case of unlawful possession of a concealable firearm, § 571.070, RSMo 1986, and third degree assault, § 565.070, RSMo 1986. The trial court sentenced defendant as a prior and persistent offender to concurrent terms of five years for unlawful possession of a concealable firearm and fifteen days for assault. § 558.016, RSMo 1986. We affirm.
No jurisprudential purpose would be served by a written opinion. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment is affirmed in accordance with Rules 30.25(b).